{¶ 72} I concur fully with the majority opinion and analysis with respect to Kvasne's five cross-assignments of error. I concur in judgment only with respect to the state's sole assignment of error concerning the trial court's dismissal of count one of the indictment based on Section XV, Article II, Ohio Constitution ("Issue I").
 {¶ 73} I concur in judgment only because I believe that the passage of Issue I collaterally damaged Ohio's domestic-violence statute under the rule of unintended consequences; however, I am compelled to concur in judgment only because of the fact, as the majority notes, that the Eighth District has previously addressed and decided this issue inState v. Burk, 164 Ohio App.3d 740, 2005-Ohio-6727,843 N.E.2d 1254, and State v. Douglas, Cuyahoga App. Nos. 86567 and 86568, 2006-Ohio-2343, 2006 WL 1304860. I note, however, that this issue is currently under review by the Supreme Court of Ohio. See State v. Ward,166 Ohio App.3d 188, 2006-Ohio-1407, 849 N.E.2d 1076, accepted on certification that a conflict exists, State v. Ward,110 Ohio St.3d 1436, 2006-Ohio-3862, 852 N.E.2d 186.
  KILBANE, J., concurs in the foregoing opinion. *Page 180